     Case 2:18-mc-00048 Document 39 Filed 08/02/19 Page 1 of 1 PageID #: 185



                 IN THE UNITED STATES DISTRICT COURT
             FOR THE SOUTHERN DISTRICT OF WEST VIRGINIA
                         CHARLESTON DIVISION


NATIONAL UNION FIRE INSURANCE
COMPANY OF PITTSBURGH, PA,

       Plaintiff,

v.                                                Civil Action No. 2:18-mc-00048

SOUTHERN COAL CORPORATION,

       Defendant.

                                          ORDER

       On August 2, 2019, a debtor’s examination was held before the undersigned.

Appearing as counsel for plaintiff was Richard F. Shearer and William M. Lorenson and

appearing as counsel for defendant was Andrew L. Ellis. Also in appearance was Steven

Ball, Vice President and General Counsel for Southern Coal Corporation.

       After hearing the testimony of Mr. Ball, the debtor’s examination was concluded.

       The Court ordered the parties to engage in negotiations in an attempt to resolve

this matter and to file a status report with the Court within thirty (30) days of the debtor’s

examination.

       The Clerk of the Court is directed to transmit a copy of this Order to counsel of

record.

       Enter: August 2, 2019
